Johnson, Judge.
Danny Lee Maxson was convicted by a jury of aggravated assault and possession of a firearm during the commission of a crime. Maxson appeals from his convictions.
In his sole enumeration of error, Maxson contends that the trial court erred in denying his motion for a directed verdict of acquittal. Although Maxson admits shooting the victim, he argues that the State failed to rebut his theory of self-defense because the State’s own evidence established that the victim had a knife on his person and was intoxicated at the time of the shooting. This enumeration is without merit.
“The standard of review for the denial of a motion for directed verdict of acquittal is the same as that for reviewing the sufficiency of the evidence to support a conviction.” (Citations and punctuation omitted.) Johnson v. State, 201 Ga. App. 88, 89 (1) (410 SE2d 189) (1991). Evidence in this case indicated that Maxson, who had been drinking beer excessively, began to get “rowdy” in a bar while in possession of a .22 caliber gun. Two witnesses testified that Maxson threatened to shoot a man in the bar. Thereafter, Maxson gave the victim a ride home in Maxson’s truck. During the ride Maxson became angry with the victim for refusing to get out of the truck. Max-son pointed his gun at the victim and ordered him to get out of the truck. Maxson claims the victim then threatened him with a knife. Maxson admits that he then shot the victim in the shoulder.
Reviewing the evidence in the light most favorable to the jury’s verdict we find that a rational trier of fact could have found Maxson guilty of aggravated assault and possession of a firearm during the commission of a crime beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Accordingly, the trial court did not err in denying Maxson’s motion for a directed verdict of acquittal.

Judgment affirmed.


Carley, P. J., and Pope, J., concur.